The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-21 are pending and under consideration.

Priority:  This application is a 371 of PCT/EP2018/072710, filed August 23, 2018, which claims benefit to foreign application EPO 17187436.5, filed August 23, 2017.  A copy of the foreign priority document has been received in the instant application on February 20, 2020, and is in the English language.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible matter.  The instant claims are product claims reciting a von Willebrand Factor (VWF) that is not markedly different from naturally occurring VWF.
Claims 19-20 are directed to a solution of VWF or composition comprising VWF obtainable by the method recited in said claims.  The patentability of a product does not depend on its method of production, i.e. a product-by-process is not limited to manipulation of the recited steps, but instead is limited to the structure implied by the steps.  MPEP 2113.  The limitation(s) reciting the method by which the VWF is obtainable are process steps by which to obtain the VWF.  Although the claims recite the VWF is obtainable by the method recited in said claims, there is no clear indication that the VWF comprises an altered structure from naturally occurring VWF.  Therefore, the claims as a whole do not recite anything significantly different than the natural product, i.e. the claims do not include elements or features that demonstrate that the recited VWF is markedly different from what exists in nature.  It is known that VWF is naturally present in plasma (application publication paragraph 0003).  There is no indication that VWF purified or isolated from plasma has any characteristics (structural, functional, or otherwise) that are different from naturally occurring VWF.  Additionally, there is no indication that placing the VWF obtainable from said method in a solution or composition results in the VWF having structural and/or functional characteristics that are different from naturally occurring VWF.  Therefore, the recited VWF does not have markedly different characteristics from what exists in nature and is a “product of nature” exception.  The claims encompass VWF that is structurally and functionally identical to naturally occurring VWF.  While the claims recite the VWF is in a solution or composition, the use of a general buffer or aqueous solution to contain an isolated protein in a solution or composition is a well-understood, routine, and conventional activity engaged in by one of ordinary skill and is also required for maintaining and using the protein.  The claim recites the solution and composition at such a high level of generality, i.e. compositions or solutions are well known in the art and it is routine and conventional to use them to maintain an environment that is similar to the environment of the naturally occurring protein.  Therefore, the claim as a whole add nothing significantly more to the “product of nature” itself.
See also Funk Brothers Seed Co., V. Kalo Inoculant Co., 333 U.S. 127, (1948) and Association for Molecular Pathology v. Myriad Genetics, Inc. 569 U.S., 133 S. Ct. 2107, 2116, 106 USPQ 2d. 1972 (2013).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 16-17, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 16 recites limitations in parenthesis.  It is not unclear if these limitations are part of the claim or not.  Further clarification and/or correction is requested.
Regarding claim 17, the term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 21 recites a process of purifying VWF, comprising the method of claim 1.  It is not clear how claim 21 further limits claim 1.  Further clarification and/or correction is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nieto et al. (US 20090176709, cited as on IDS 02.20.20).  As noted above, claims 19-20 are product-by-process claims.  The patentability of a product does not depend on its method of production, i.e. a product-by-process is not limited to manipulation of the recited steps, but instead is limited to the structure implied by the steps.  MPEP 2113.
Nieto et al. teach a process of filtrating a solution comprising VWF, comprising providing a solution comprising VWF and subjecting the solution comprising VWF to nanofiltration having a pore size of less than 35 nm (at least paragraphs 0032-0034).  Nieto et al. teach a preparation comprising a therapeutic concentrate of VWF (at least paragraphs 0032, 0042).  Therefore, Nieto et al. can be deemed to anticipate instant claims 19-20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nieto et al. (US 20090176709, cited as EP 2078730 on IDS 02.20.20) in view of Roemisch et al. (US 20010051154, cited as EP 1153608 on IDS 02.20.20).  Nieto et al. disclose a process of filtrating a solution comprising VWF, comprising providing a solution comprising VWF and subjecting the solution comprising VWF to nanofiltration having a pore size of less than 35 nm (at least paragraphs 0032-0034).  Nieto et al. disclose the solution to be nanofiltered contains at least one basic amino acid as a protein stabilizer, i.e. histidine (at least paragraph 0035).  Nieto et al. disclose basic amino acid concentrations including 20-30 mM (at least paragraph 0035) and 125 mM (paragraph 0060).  Nieto et al. do not explicitly teach a concentration of at least 150 mM for the basic amino acid.
Roemisch et al. disclose stabilized protein preparations containing therapeutically active proteins where the preparations comprise at least one amino acid where the amino acid is a basic amino acid (i.e. arginine, lysine, histidine) at a concentration of at least 0.5 M (at least p. 2 claim 1).  Roemisch et al. disclose the therapeutic protein is VWF (at least p. 2 claim 2).  Roemisch et al. further disclose subjecting the stabilized protein preparation comprising the basic amino acid to viral depletion by nanofiltration (at least p. 2, paragraph 0013, claim 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed method of filtrating a solution comprising VWF, comprising providing a solution comprising VWF and at least one basic amino acid, wherein the concentration of the at least one basic amino acid is at least 150 mM; and subjecting the solution comprising VWF and the at least one basic amino acid to a virus filtration through a filter having a pore size less than 35 nm (instant claims 1, 21).  It is known that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.  In this instance, one of ordinary skill would have reasonable motivation to incorporate the concentration of at least 0.5 M disclosed in Roemisch et al. for the basic amino acid concentration in the VWF solution to be nanofiltered disclosed in Nieto et al. because there was interest in obtaining virus depleted VWF formulations for therapeutic purposes and incorporating stabilizing agents, including basic amino acids, at the recited concentrations was known in the art.  One of ordinary skill would have a reasonable expectation of success because methods of incorporating basic amino acids as stabilizers into a protein preparation and subjected to virus depletion by nanofiltration were known.
Regarding instant claim 2, Nieto et al. disclose that the solution provided comprises high molecule weight multimers (HMWM) of VWF (at least paragraph 0033, 0044).
Regarding instant claim 3, Nieto et al. disclose virus filtration at a pressure of less than 0.5 bar (at least paragraph 0033).
Regarding instant claim 4, Nieto et al. disclose the pH of the solution comprising VWF has a pH above 5.5 (at least paragraph 0035), i.e. pH 6.77 (paragraph 0045).
Regarding instant claim 5, Nieto et al. disclose virus filtration at a temperature of 20 ± 5° C (paragraph 0045).
Regarding instant claims 6-7, as noted above, Roemisch et al. disclose a concentration of at least 0.5 M for the basic amino acid (p. 2 claim 1).  Therefore, it would have been obvious to incorporate the concentration of at least 0.5 M disclosed in Roemisch et al. for the basic amino acid concentration in the VWF solution to be nanofiltered disclosed in Nieto et al. because there was interest in obtaining virus depleted VWF formulations for therapeutic purposes and incorporating stabilizing agents, including basic amino acids, at the recited concentrations was known in the art.
Regarding instant claim 8, Nieto et al. disclose the solution comprising VWF comprises calcium at a concentration of 0.05 M and 0.2 M (at least paragraph 0035).
Regarding instant claims 9-10, Nieto et al. disclose nanofiltration through a nanofilter having a pore size less than 35 nm, including 20 nm (at least paragraphs 0033, 0043, 0045).
Regarding instant claim 11, Nieto et al. disclose the VWF is plasma-derived or recombinant (at least paragraph 0044).
Regarding instant claims 12-13, Nieto et al. disclose the VWF obtained from nanofiltration has a VWF:RCo/VWF:Ag ratio of at least 0.9 ± 0.07 (at least Table 1), and is at least 75% of the ratio of the VWF provided (or before nanofiltration) (also Table 1).
Regarding instant claim 14, Nieto et al. disclose a VWF yield of 60% or 70% or more (p. 8 claims 7-8).
Regarding instant claim 15, Nieto et al. disclose a RCo VWF yield of 95% (at least paragraphs 0045, Table 1).
Regarding instant claim 16, Nieto et al. disclose that the nanofiltered VWF has a preserved structure containing HMWM (more than 11 bands) (at least paragraphs 0032-0033, 0049); therefore, Nieto et al. can be deemed to disclose nanofiltration of VWF does not adversely affect the proportion of multimer forms of the provided VWF (also paragraph 0067).
Regarding instant claim 17, Nieto et al. disclose the basic amino acid is histidine (paragraph 0035); and Roemisch et al. disclose basic amino acids arginine, lysine, histidine (p. 2 claim 1).
Regarding instant claim 18, Nieto et al. disclose the solution comprising VWF also comprises FVIII (at least paragraphs 0044, 0045).
Regarding instant claims 19-20, Nieto et al. disclose a preparation comprising a therapeutic concentrate of VWF (at least paragraphs 0032, 0042).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Applicant is advised that should claim 19 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Applicant is advised that should claim 1 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656